COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00527-CR

ANTHONY WAYNE TANKSLEY                                                 APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                      ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      A jury convicted Appellant Anthony Wayne Tanksley of failure to register

as a sex offender, and in a single point, he challenges the sufficiency of the

evidence to support his conviction.

      In our due-process review of the sufficiency of the evidence to support a

conviction, we view all of the evidence in the light most favorable to the verdict to

determine whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
1
       See Tex. R. App. P. 47.4.
307, 319, 99 S. Ct. 2781, 2789 (1979); Wise v. State, 364 S.W.3d 900, 903 (Tex.

Crim. App. 2012). This standard gives full play to the responsibility of the trier of

fact to resolve conflicts in the testimony, to weigh the evidence, and to draw

reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S. at

319, 99 S. Ct. at 2789; Blackman v. State, 350 S.W.3d 588, 595 (Tex. Crim. App.

2011). The trier of fact is the sole judge of the weight and credibility of the

evidence, see Tex. Code Crim. Proc. Ann. art. 38.04 (West 1979); Wise, 364
S.W.3d at 903, and we must presume that the factfinder resolved any conflicting

inferences in favor of the verdict and defer to that resolution. Jackson, 443 U.S.

at 326, 99 S. Ct. at 2793; Wise, 364 S.W.3d at 903.

      Tanksley’s indictment alleged that he was required to register as a sex

offender, that on or about July 14, 2009, he intentionally or knowingly failed to

report his anticipated move date and new address to the Fort Worth Police

Department not later than seven days before his intended change of address,

that he had a change of address, and that he had a reportable conviction or

adjudication for the sexual assault of a child under seventeen years of age in

cause number 0661340A, on January 12, 1999, in Criminal District Court

Number 1 of Tarrant County. See Tex. Code Crim. Proc. Ann. arts. 62.055(a)

(West 2006 & Supp. 2012), 62.102(a) (West 2006). The second paragraph of

Tanksley’s indictment alleged the same prior conviction and registration

requirement and alleged that on or about July 14, 2009, Tanksley had

intentionally or knowingly failed to provide to the Fort Worth Police Department

                                         2
his new address, proof of identity, or proof of residence not later than seven days

after changing his address. See id.; see also Sanchez v. State, 376 S.W.3d 767,

775 (Tex. Crim. App. 2012) (op. on reh’g) (stating that when a jury returns a

general guilty verdict on an indictment charging alternate methods of committing

the offense, the verdict stands if the evidence is sufficient to support a finding

under any of the theories submitted).

      Tanksley complains that the evidence is insufficient to support his

conviction because the State failed to prove either that he had intended to move

or had actually moved from 1179 Debbie Street, his registered address.2

      The record reflects that in August 2008, Tanksley reported 1179 Debbie

Street as his address to the Fort Worth police and that he reported the same

address again on August 20, 2009, when he also told Fort Worth Police

Detective Tracy Tillerson that he was planning to move and exhibited concern

about being published in the newspaper if he reported a new address.3 Detective

Tillerson testified that she explained to Tanksley the “seven days before” and

“seven days after” moving requirements—that is, if Tanksley intended to move,

he had to see the detective seven days before moving and again within seven

      2
      Tanksley does not challenge, and the evidence is sufficient to support, the
remaining elements of the offense.
      3
       Detective Tillerson explained that, at the time, when someone who was
required to register as a sex offender was classified as moderate or high risk and
changed his address, the police department would publish that information in the
newspaper. In August 2009, Tanksley was classified as high risk, which would
have required publication; his classification was later corrected to low risk.

                                        3
days after moving—which she had also explained to him in August 2006.4

      In addition to declaring that 1179 Debbie Street remained his residence,

Tanksley also told Detective Tillerson that the house had electricity, water, and a

land line telephone connection and that his mother and two of his sons lived with

him. But Tanksley admitted that he had lied to Officer Tillerson when he told her

that 1179 Debbie Street had a telephone land line. And although Tanksley’s

mother owned 1179 Debbie Street, Tanksley’s sister Wanda testified that in 2008

and 2009, their mother had suffered a stroke and moved in with her in Arlington.

In May 2009, after receiving a tip that Tanksley might no longer be living at 1179

Debbie Street, Fort Worth Police Officer Rick Benson visited the property and

noted that it had no electric meter; on June 15, 2009, the Fort Worth Water

Department cut off the water to 1179 Debbie Street.

      While Wanda testified that her sister Stephanie, Stephanie’s husband and

son, Tanksley, and Tanksley’s two sons, Joshua and Anthony Jr., lived at 1179

Debbie Street in 2008 and 2009, Angela Traister, who had worked for Fort

Worth’s Code Enforcement Department during that time, testified that in

November 2008, Wanda told her that she was going to kick everyone out of 1179

Debbie Street.5 Wanda acknowledged having told a code compliance officer that



      4
       In August 2006, Tanksley had signed a form indicating that he understood
these requirements, including his lifetime duty to register.
      5
       When Traister received the case in 2008, 1179 Debbie Street had water
and electricity. Traister testified that by July 30, 2008, the house no longer had
water, but people continued to live there as of September 2008. It is unclear
                                           4
she had planned to kick her family out, but she said that she had never followed

through with her threat.

      Officer Benson noted that 1179 Debbie Street appeared to be unoccupied

and was in “very bad repair” on his visits to the property on May 12, May 15, May

19, June 3, June 9, July 2, July 6, and July 13, 2009. On July 14, 2009, Traister

left a notice of code violation on the front door.6 Traister spoke with Wanda by

phone on July 15, 2009, and noted that Wanda told her that she had kicked

everyone out so that she could start trying to make repairs and that she had

turned the water and electricity off in June 2009. Traister opined that no one was

living in the house as of July 15, although during the defense’s case, Wanda

testified that Traister was mistaken.

      Officer Benson executed a search warrant for the house on July 14, 2009,

and photos of the house’s exterior and interior were admitted and published to

the jury. The house had a boarded-up window or door and a broken window; an

older vehicle with a flat tire was parked in front of the house, and Officer Benson

testified that it had not been moved from May to December. There was an empty

casing where an electric meter would have been, and Officer Benson stated that


from the record when water service was resumed before the water department
turned it off again in June 2009. Although Traister considered the house to be in
substandard condition and uninhabitable, she acknowledged that people could
live there, albeit subject to code enforcement fines.
      6
       The notice informed any occupants that tickets would be issued if they did
not get an active water account immediately and that a re-inspection would occur
in two days.

                                        5
the electric meter’s absence indicated that the house was without electricity.

      Other photos showed what Officer Benson described as “a significant

amount of trash” along the side of the house and the house’s back yard, which

he described as “severely overgrown.”7 Upon entering the home, Officer Benson

smelled an odor that he associated with rotten food or mildew. There were some

cups and plates on the kitchen counter that still had food and liquid in them, but

Officer Benson said that their moldy contents were unfit for human consumption.

The refrigerator and freezer were hot inside; the freezer was full of dead flies.

Officer Benson agreed during cross-examination that it would be difficult to wash

dishes with the water shut off, and he acknowledged that some furniture,

clothing, and other personal items remained in the house, but he did not know to

whom they belonged. The photos showed that the furniture and other belongings

in the house were in disarray and that the house’s interior was in poor condition.

      Even though Wanda testified that someone was always at the home, no

one was there during the hour and a half that Officer Benson searched the

property, or when he returned the next day, or when Traister returned to the

property on July 23 and August 17, 2009. During cross-examination, Wanda

stated that someone should have been there when the search warrant was

executed and said that she went by the house every other day in 2009.

      No one was at 1179 Debbie Street when Officer Benson returned on

      7
      Traister acknowledged that if someone did not have an active city water
account, the trash might not be picked up and could pile up.

                                         6
August 25, 2009, five days after Tanksley met with Officer Tillerson and told her

that his address was still 1179 Debbie Street. No one was there when Traister

returned on October 21, 2009,8 January 13, 2010, May 5, 2010, or July 20, 2010.

On October 22, 2010, Traister visited the property and encountered Tanksley in

the front yard, but she did not see him when she returned in January 2011.

      Officer Benson stated that he had received a tip that Tanksley lived at

2309 Sargent Street and that over the course of his investigation, including a day

of surveillance of that address, he concluded that Tanksley had been living there

instead of at 1179 Debbie Street. Tanksley never provided a change of address

during the entire period that Officer Benson visited 1179 Debbie Street, and a

warrant for Tanksley’s arrest was issued on September 1, 2009.

      Fort Worth Police Officer Michael Ruelas, who executed the arrest warrant,

testified that he first went to 1179 Debbie Street. When he did not find Tanksley

there, he then conducted surveillance at 2309 Sargent Street, the secondary

address that he had for Tanksley. At around 4:30 p.m., he saw a vehicle pull into

the driveway of 2309 Sargent Street; a black male passenger who resembled

Tanksley exited the vehicle, ran into the house, and then jumped back into the

vehicle. Officer Ruelas followed the vehicle, identified the suspect as Tanksley,



      8
      Traister acknowledged during cross-examination that as of October 2009,
there was still some concern that someone could be living in the house.
However, Traister had in her October 21 notes that when she spoke with Wanda,
Wanda told her that no one was supposed to be living in the home and that
someone had kicked in the front door.

                                        7
and arrested him.

      Tanksley testified that he was disabled, received social security because

he could not work, and was at home on multiple occasions but just let code

enforcement knock. He also testified that he had an extra electric meter, which

he would run at night and remove in the morning, and that he had run extension

cords to the neighbor’s house for electricity.9 Tanksley claimed that in April 2009,

his son Anthony Jr. had suffered brain damage and was hospitalized.10 In April,

May, and June 2009, and again in November 2009, Tanksley went back and

forth between 1179 Debbie Street, the hospital, and his son’s mother’s home so

that he could take care of Anthony Jr.       Tanksley said that he had to bathe

Anthony Jr., feed him, and constantly watch over him like a child.

      During cross-examination, Tanksley admitted that Anthony Jr. was

incarcerated for a 2011 conviction. Anthony Jr. had committed possession of a

controlled substance on June 25, 2007, and was placed on probation on

September 23, 2008. When the State petitioned to revoke his probation in March

2011, Anthony Jr. pleaded true to the allegation that he had lied to a police officer

on August 11, 2009. Anthony Jr. had also pleaded true to having failed to report

to his probation officer for most of his probation and to having changed his

      9
       Officer Benson acknowledged during cross-examination that an extension
cord could have been run to a neighbor’s house, but he also stated that he did
not see an extension cord.
      10
        Tanksley clarified on cross-examination that his son had been
hospitalized for a drug overdose.

                                         8
address from 1179 Debbie Street without notifying his probation officer.

      Tanksley admitted that on July 12, 2011, he had been convicted for failure

to identify and for destroying, removing, or concealing a price tag and that he had

given a false name to the police officer because he did not want to go to jail. But

he said that he was not lying about 1179 Debbie Street being his residence.

      Viewing all of the evidence in the light most favorable to the verdict, we

conclude that the jury—as the sole judge of the witnesses’ credibility—could

have found beyond a reasonable doubt that on or around July 14, 2009,

Tanksley had changed his address from 1179 Debbie Street and that he had

intentionally or knowingly failed to report either his anticipated move date and

new address not later than seven days before his intended change of address or

had intentionally or knowingly failed to provide to the Fort Worth Police

Department his new address, proof of identity, or proof of residence not later than

seven days after changing his address. See Jackson, 443 U.S. at 319, 99 S. Ct.

at 2789; Wise, 364 S.W.3d at 903; see also Sanchez, 376 S.W.3d at 775.

Therefore, we overrule Tanksley’s sole point and affirm the trial court’s judgment.



                                             PER CURIAM

PANEL: MCCOY, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 20, 2013


                                         9